Citation Nr: 0810835	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-26 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include on the basis of personal 
assault. 
 
2.  Entitlement to an increased rating for left paravertebral 
muscle strain, currently evaluated as 20 percent disabling. 
 
3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
December 1985.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2005 
rating action of the VA regional office (RO) in Muskogee, 
Oklahoma that, among other things, denied service connection 
for PTSD.  That rating decision also denied a rating in 
excess of 20 percent for left paravertebral muscle strain and 
a total rating based on unemployability due to service-
connected disability. 

The appellant was afforded a personal hearing at the RO in 
December 2005.  The transcript is of record.  

Following review of the record, the issues of entitlement to 
service connection for PTSD, an increased rating for left 
paravertebral muscle strain and a total rating based on 
unemployability due to service-connected disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

The veteran claims service connection for PTSD.  
Specifically, he asserts that he was exposed to and 
experienced traumatic events during active duty, including a 
personal assault, for which PTSD has been diagnosed.  

Review of the veteran's service medical records shows no 
evidence of treatment for any psychiatric disorder.  A 
November 1985 mental status examination conducted in 
conjunction with the veteran's Chapter 13 discharge from 
active duty found him to be fully alert and oriented, with an 
unremarkable affect, clear thinking process, normal thought 
content, and good memory.  He was psychiatrically cleared for 
Chapter 13 proceedings.  However, in the Report of Medical 
History on service discharge examination in November 1985, 
the veteran indicated that he had depression or excessive 
worry.  His psychiatric status was evaluated as normal.  

VA clinical records dating from 1998 show that veteran has 
been receiving outpatient psychiatric treatment interspersed 
with VA hospitalization, and has been rendered diagnoses that 
have included PTSD.  The veteran has reported stressors to 
include falling and being trampled on resulting in back 
injury, seeing a fellow service member having his right hand 
blown off by three blasting caps and a physical assault when 
his sergeant kicked and beat him in the chest and face.  He 
contends that he was brought up on charges and went through 
summary courts martial even though it was brought out in 
court that he was the victim.  The appellant states that he 
has nightmares of what he went through during service and 
that the experiences have detrimentally affected and 
compromised the quality of his life.

As noted previously, service medical records show that the 
veteran was afforded a Chapter 13 discharge from active duty 
after approximately a year, and a VA form 00-3101-3 dated in 
May 1986 indicates that he was barred from re-enlistment.  

The veteran is asserting in this instance that a major 
component of his PTSD symptomatology relates back to a 
personal assault during service.  Following a VA outpatient 
interview dated in August 2006, it was determined that he had 
PTSD from both childhood and military trauma.  Review of the 
record reflects that PTSD has not been adjudicated based on 
personal assault.  It is noted that neither the veteran's 
personnel file showing the reasons for his Chapter 13 
discharge from active duty, nor the courts martial 
proceedings which he claims he was subject to is of record.  
Under the circumstances, the Board finds that further 
development is warranted with respect to the claim of service 
connection for PTSD.  

Additionally, the record discloses that the veteran has not 
been provided notice of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of service connection for PTSD based on 
personal assault.  The veteran must therefore be given the 
required notice with respect to this aspect of the claim on 
appeal.  Accordingly, the case must also be remanded in order 
to comply with the statutory requirements of the VCAA in this 
regard.

The veteran asserts that the symptoms associated with his 
service-connected back disorder are more severely disabling 
than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  He contends that he 
no longer has the physical strength and stamina required to 
obtain or pursue employment and that he is totally disabled 
on account of service-connected disability. 

Review of the record discloses that the veteran was most 
recently afforded VA evaluation of the service-connected low 
back condition in September 2004.  In statements in the 
records, he indicates that back disability has gotten worse.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran indicates that his 
service-connected disability has worsened since the last 
examination, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity); Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Additionally, the Court has held that in the case of a claim 
for a total rating based on individual unemployability, the 
duty to assist requires VA to obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disabilities have on his ability to work. See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Given that 
there has been no assessment in this respect, the Board will 
remand the case for further examination to determine the 
current extent of symptomatology associated with the service-
connected disorders and a clinical opinion.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
when indicated, and providing a medical opinion which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that the veteran appears to receive 
regular VA outpatient treatment.  The most recent records 
date through May 12, 2007.  The record thus indicates that 
relevant evidence in support of the veteran's claim may exist 
or could be obtained from a VA facility. See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA outpatient treatment records dating 
from May 13, 2007 to the present should be requested and 
associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding in 
Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 
2008) and Quartuccio are fully met 
and complied with, as well as with 
respect to the issue of service 
connection for PTSD, to include as 
the result of personal assault. 

2.  All of the veteran's service 
personnel records should be 
requested and associated with the 
claims folder 

3.  After undertaking appropriate 
development in this regard, to 
include consideration of the 
special evidentiary procedures in 
VA Adjudication Procedure Manual 
M21-1 Part III, 5.14c relating to 
personal assault, the RO should 
readjudicate the issue of 
entitlement to a service 
connection for PTSD.  

4.  Copies of all of the veteran's 
VA treatment records dating from 
May 13, 2007 to the present should 
be retrieved and associated with 
the claims folder.  

5.  After a reasonable period of 
time for all available records 
and/or responses from the above 
have been received, the veteran 
should be scheduled for a VA 
orthopedic examination, to include 
a functional capacity evaluation, 
for purposes of assessing the 
severity of his service-connected 
left paravertebral muscle strain.  
The claims folder and a copy of 
this remand should be provided to 
the examiner in connection with 
the examination.  The examiner 
must indicate whether or not the 
claims folder was reviewed.  All 
indicated tests and studies should 
be conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

The examiner should indicate 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected 
disabilities.  In addition, the 
examiner should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation 
of motion (beyond that clinically 
shown).

The examiner is requested to opine 
whether the veteran's service-
connected disabilities, including 
a back disorder, hypertension, and 
residuals of a scrotal cyst either 
singly or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  
A complete and detailed rationale 
is requested for the opinion 
provided.

6.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


